Citation Nr: 0016676	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.  

The issue currently on appeal arises before the Board of 
Veterans' Appeals (Board) from a December 1997 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO).  

Review of the record shows that the veteran's representative, 
as part of his June 2000 Appellant's Brief, appears to raise 
the issue of entitlement to service connection for urethral 
stricture.  This issue has not been adjudicated by the RO and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for prostatitis in January 1957.  The 
veteran was notified of the denial and of his appellate 
rights.  

2.  The veteran did not file a timely formal appeal; 
therefore, the January 1957 RO rating action constitutes the 
last final disallowance of the appellant's claim for service 
connection for prostatitis.

3.  The evidence associated with the claims folder subsequent 
to the January 1957 RO decision is either cumulative or 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant by itself and in connection with evidence 
previously assembled that it must be considered to decide 
fairly the merits of the claim for service connection for 
prostatitis.

CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for prostatitis is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for prostatitis.  
As a general rule, within one year from the date of mailing 
of notice, the appellant must file a Notice of Disagreement 
(NOD) to initiate the formal appeal process.  See 38 U.S.C.A. 
§ 7105(b) (West 1991).  Additionally, if the appellant does 
not file a formal appeal within the prescribed period, the 
RO's determination becomes final.  38 U.S.C.A. § 7105(d)(3) 
(West 1991).  In this case, the RO notified the appellant by 
letter dated in February 1957 that his claim for service 
connection for residuals of prostatitis had been denied and 
informed him of his appellate rights.  The record 
demonstrates that the veteran did not file an appeal to the 
January 1957 RO decision in the requisite period of time.  
Thus, the Board finds the RO's January 1957 rating decision 
is final.  38 U.S.C.A. § 7105 (West 1991).  The RO next 
denied the appellant's claim to reopen in December 1997, and 
the appellant has perfected his appeal to this decision.  
Accordingly, the Board, in its independent review of the 
case, finds that the claim for service connection was last 
finally denied by the RO in January 1957 rating decision.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
the new and material standard must be applied with respect to 
the adjudication of this claim.  

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a) (1999).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence, submitted to reopen a claim, will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  Hodge, supra.  Upon reopening 
the claim, a determination must then be made as to whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is that evidence 
added to the record since the January 1957 rating decision, 
the last disposition in which the veteran's claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  New and material evidence means evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

Service connection for prostatitis was last considered and 
denied by the RO in January 1957.  The evidence of record at 
the time of the January 1957 RO decision is briefly 
summarized.  The service medical records contain no 
definitive complaint or finding relative to a disability of 
the prostate.  As part of his claim for service connection, 
shown as part of a VA Form 8-526, Veteran's Application for 
Compensation or Pension, received by VA in May 1956, the 
veteran claimed to have had a prostate condition in the fall 
of 1952.  He also noted that he had been treated by a private 
physician, Dr. Finkelstein, for a prostate disorder in 1955 
and 1956.  A Certificate of Attending Physician, shown to 
have been completed by Dr. Finkelstein in August 1956, shows 
that the veteran had been treated for chronic prostatitis on 
several occasions from October 1953 to July 1956.  A VA 
examination was conducted in November 1956.  The report shows 
that the veteran claimed to have been treated for chronic 
prostatitis in 1952 at which time he had been afforded 
prostate massage therapy and oral medications.  It was also 
noted that following his service discharge he continued to 
receive further therapy from October 1953 to July 1956.  The 
veteran also reported being hospitalized in 1956, but that no 
abnormality was noted.  Examination showed no essential 
urethral discharge and that urine was grossly normal.  Penis 
and scrotal contents were noted to be normal.  Rectal 
examination was noted to show that the prostate was not 
remarkable.

The RO denied the veteran's claim on the bases that, while 
the medical evidence of record at that time showed that the 
veteran had been treated for chronic prostatitis on several 
occasions from October 1953 to July 1956 (subsequent to his 
January 1953 service separation), at the time of VA 
examination conducted in November 1956, no evidence of 
prostatitis was shown to be manifested.  

A private X-ray report dated in June 1972 indicates that the 
veteran gave a history of prostate disorder.  A private 
hospital discharge summary dated in June 1972 shows a 
diagnosis of "BPH" [benign prostatic hypertrophy].  

Pertinent evidence associated with the record since the 
January 1957 RO rating action concerning the veteran's claim 
for service connection for prostatitis consists of VA and 
private medical treatment records.  A March 1992 VA medical 
record shows that the veteran reported a history of chronic 
prostatitis, with last flare-up of this condition being 
reported in January 19 [year undecipherable].  The condition 
was noted to be asymptomatic at that time.  PSA [prostate-
specific antigen] testing was reported as within normal 
limits.  The diagnosis was rule out prostate cancer.  A VA 
pathological report dated in April 1992 from the VA Medical 
Center (VAMC) in East Orange [New Jersey] showed that 
biopsies of the prostate showed no evidence of tumor.  

A private medical treatment record dated in January 1995 
shows that the veteran was seen at the McIver Urological 
Clinic for treatment relating to his prostate.  A diagnosis 
was not included.  A February 1995 treatment note from the 
same facility shows that the veteran was much improved.  

A private hospital operative report, dated in August 1997, 
from Flagler Hospital in St. Augustine, Florida, shows that 
the veteran underwent a transurethral incision of stricture 
with optic urethrotome for treatment of voiding-related 
difficulties.  The postoperative diagnosis was urinary tract 
infection with urethral stricture.  A handwritten notation on 
the operative report shows that PSA testing was accomplished 
the day before the above-mentioned procedure, and that a 
result of 28.4 was documented.  A prostate nodule was 
discerned.  Biopsy was negative.  It was also noted that the 
veteran had a prostate nodule since 1995.  Additionally, a 
PSA finding of 1.6 was reported as of November 1997.  

In addition, in September 1997, VA hospital summaries and 
outpatient treatment records dated from 1955 to 1970 were 
sought from the VAMC.  An October 1997 letter from the VA New 
Jersey Health Care System indicated that no medical records 
were able to be located for the treatment dates requested.  

As part of the veteran's NOD to the current claim, received 
by VA in February 1992, the veteran asserted that as a result 
of a fire at the VAMC during the 1980's records were burned, 
destroyed, and misplaced.  He added that in either the latter 
part of the 1980's or early part of 1990 he underwent 
prostate surgery at the VAMC.  The Board points out that 
medical records on file from the VAMC, dated in 1992, make no 
mention of a previous prostate-related surgical procedure.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for prostatitis.  As 
indicated above, the RO, in January 1957, determined that 
while the medical evidence of record at that time showed that 
the veteran had been treated for chronic prostatitis on 
several occasions from October 1953 to July 1956, at the time 
of VA examination conducted in November 1956, no evidence of 
prostatitis was shown to be manifested.  The issue therefore 
is, essentially, whether the new evidence includes medical 
evidence showing that the veteran has prostatitis, and, if 
so, whether this condition is related to his period of active 
service.  

The Board finds that, to the extent that the additional 
medical evidence is neither cumulative nor duplicative of 
evidence that was of record at the time of the RO's January 
1957 decision, see 38 U.S.C.A. § 5108 (West 1991), this 
medical evidence is "new" evidence within the meaning of 38 
U.S.C.A. § 5108 (1991).  The Board finds, however, that none 
of the additional medical evidence is "material" evidence 
because none of it shows that the veteran has prostatitis as 
a result of his period of service.  That is, the medical 
evidence is not material because it refers only to post-
service symptomatology and it does not medically link a 
current condition with remote events of service, or to a 
service-connected disability.  See Elkins v. Brown, 8 Vet. 
App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  In 
essence, the evidence shows that the veteran has not been 
treated for prostatitis since 1956.  While some of the above-
discussed medical records contain references to various 
testing concerning the prostate, none of the records contain 
a diagnosis of prostatitis.  In addition, it is also pointed 
out that some of these treatment records contain notations 
indicating history of prostatitis.  However, the Board points 
out that evidence simply recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner 
does not constitute competent medical evidence.  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995).

Additionally, to the extent that the veteran's statements of 
record are not cumulative of previous evidence, the Board 
finds that they bear directly, but not substantially, upon 
the specific matter under consideration.  By themselves and 
in connection with evidence previously assembled, they are 
not so significant that they must be considered to decide 
fairly the merits of the claim.  Even if considered new 
evidence, the veteran's statements are not material because 
laypersons have no competence to offer a medical opinion on 
the diagnosis or etiology of the claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

In Hodge, supra, the Federal Circuit Court of Appeals 
reasoned that 38 C.F.R. § 3.156(a) merely requires that the 
newly submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Court has concluded that Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1)  bears directly or substantially on the 
specific matter, and (2)  is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1 (1998).

Because the decision in Hodge was rendered prior to this 
decision on the veteran's appeal, the more liberal definition 
should be applied in determining whether the newly submitted 
evidence is "material."  Brewer v. West, 11 Vet. App. 228 
(1998).  In this regard, although a review of the March 1998 
statement of the case (SOC) shows that the RO referenced the 
"reasonable possibility of a change in the outcome" 
requirement that was invalidated by Hodge, the veteran has 
not been prejudiced by adjudication of his appeal without 
first remanding the case to the RO for consideration of the 
recent ruling in Hodge and issuance of another SOC.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993); (citing 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  As discussed 
in Hodge, the standard set forth in 38 C.F.R. § 3.156(a) 
essentially represents a lesser burden than that imposed by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the 
application of Hodge represents a lesser burden for the 
veteran, the Board's application of Hodge, and thus its use 
of the standard set forth in 38 C.F.R. § 3.156(a) in this 
decision, has not prejudiced the veteran.  See Bernard, 
supra.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the RO's January 1957 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for prostatitis.  As such, 
the RO's January 1957 denial of service connection for 
prostatitis remains final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.302 (1999).  

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for 
prostatitis.  The RO's January 1957 decision remains final 
and is not reopened.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for prostatitis is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

